Citation Nr: 1415999	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and panic disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Navy from May 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In January 2011, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including anxiety disorder, panic attacks, and panic disorder.  The Board also notes that the Veteran has consistently contended that he was diagnosed and treated for PTSD, although there is no current diagnosis of that particular disorder.  In Clemons v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD and an acquired psychiatric disorder, to include an anxiety disorder and panic disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  




FINDINGS OF FACT

1.  The evidence of record fails to establish that the Veteran has a PTSD diagnosis under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders.

2.  The Veteran's anxiety and panic disorder first manifested many years after service and are not related to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  An acquired psychiatric disability, to include anxiety disorder or panic disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notice was sent to the Veteran in June 2007, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

The Veteran was afforded a VA examination in March 2011.  The examiner reviewed the case file, and considered the Veteran's statements prior to rendering an opinion.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records as well as private medical records have been obtained and considered.  In that regard, the Veteran stated that he was treated by Drs. T.S. and T.H. at the Mercy Medical Group from January 1990 to March 2007.  Those records have been obtained and associated with the Veteran's claims folder.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

As mentioned above, the Veteran's claim for service connection for PTSD has been expanded to include an acquired psychiatric disorder.  Although an August 2011 Supplemental Statement of the Case stated the issue on appeal was service connection for PTSD, it also adjudicated the issue of other acquired psychiatric disorders in its reasons and bases.  Therefore, the Board finds that it may proceed with adjudication of the claims.  See Manlicon v. West, 12 Vet. App. 238 (1999).   

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.
II.  Service Connection for PTSD

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The DSM-IV criteria are as follows:

A. The person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or ways confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.

B. The traumatic event is persistently experienced in one (or more) of the following ways: (1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; (2) recurrent distressing dreams of the event; (3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociate flashback episodes, including those that occur on awakening or when intoxicated); (4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; or (5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.
C. Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following: (1) efforts to avoid thoughts, feelings, or conversations associated with the trauma; (2) efforts to avoid activities, places, or people that arouse recollections of the trauma; (3) inability to recall an important aspect of the trauma; (4) markedly diminished interest or participation in significant activities; (5) feeling of detachment or estrangement from others; (6) restricted range of affect (e.g., unable to have loving feelings); or (7) sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span)

D. Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following: (1) difficulty falling or staying asleep; (2) irritability or outbursts of anger; (3) difficulty concentrating; (4) hypervigilance; or (5) exaggerated startle response.

Here, the competent and probative evidence of record does not reflect a diagnosis of PTSD at any time during the appeal.  Proof a current disability is a threshold to establishing service-connection for PTSD.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be a present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

At the March 2011 VA examination, the examiner noted that the Veteran did not exhibit symptoms of PTSD as defined by the DSM IV.  The examiner diagnosed the Veteran with panic disorder without agoraphobia.  He reasoned that the "complex unpleasant somatic symptoms [the Veteran] describes are not symptoms of PTSD."  Specifically, the Veteran's sensations of burning and other sensations are not part of the syndrome of PTSD.  The examiner noted that the Veteran was oriented; did not exhibit behavior that would suggest he has hallucinations and did not report any and did not have memory problems.  He noted that the Veteran's two head injuries did not dominate the Veteran's emotional life.  The Veteran did not avoid reminders of the in -service events and did not re-experience them in his dreams.  Memories of the events did not trigger anxiety attacks.  His anxiety attacks were not associated with any particular image of thought.  The examiner noted that the Veteran's fear of going into the city, especially at night, did not severely limit him.  For example, the Veteran reported that he is able to have dinner at a city restaurant during the day and he was also able to attend the VA examination in the city without excessive distress.  As such, the examiner found that the diagnostic criteria as established in the DSM-IV for PTSD were not met.

The Board notes that there is evidence that the Veteran conveyed to several VA medical professionals that he had been treated for PTSD by a private medical professional in the past.  See VA outpatient treatment records, April through August 2007.  However, the Veteran's private medical records were not available at the time of the Veteran's early treatment.  Based on the Veteran's statements and an initial positive PTSD screening, he was referred to a psychiatrist for a PTSD consultation.  At the August 2007 PTSD consultation, the Veteran was diagnosed with "anxiety disorder versus PTSD."  He was referred to the general psychiatry division for further treatment.  During his subsequent treatments, there is no evidence of a confirmed diagnosis of PTSD - although unrelated treatment notes indicate treatment for a PTSD diagnosis.  Psychiatry notes show that the Veteran was treated for his various psychiatric symptoms.  

Further, in a December 2009 statement, the Veteran states that he provided 20 years of private medical records from Dr. T.S. which prove that he had been diagnosed and treated for PTSD post-service.  A review of records from the St. John's Mercy Medical Center/Mercy Medical Group from January 1990 to March 2007, however, indicate that the Veteran was treated for anxiety disorder; panic attacks and depression.  There was no diagnosis of PTSD.  

While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD during any period of his appeal, as required by VA regulations.  Indeed, as noted above and discussed below, the record reflects that the March 2011 VA examiner specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD, despite considering the Veteran's assertions regarding symptomatology.  The March 2011 VA examiner reviewed the Veteran's service treatment records and considered the Veteran's statements as well as assessed his symptoms before providing an opinion.  The Board finds the opinion to be of significant probative value.  No other medical treatment professional of record has diagnosed the Veteran with PTSD.
In addition to the competent medical evidence on the issue of diagnosis, the Board has considered the Veteran's statements regarding his symptoms.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his psychiatric symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although the Veteran's reported psychiatric symptomatology is found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, and thus his statements to the effect that he has a diagnosis of PTSD are not competent evidence.  

The Board fully recognizes that the Veteran receives current psychiatric treatment that is of great benefit to his life, and in no way means to diminish the importance of that treatment.  The regulations that govern entitlement to service connection for PTSD, however, are clear.  The diagnosis must be established in accordance with 38 C.F.R. § 4.125(a), which requires a diagnosis consistent with the American Psychiatric Association's criteria established in the DSM-IV.  In this case, the Veteran's treating diagnosis does not meet that criteria.

Accordingly, the Board concludes that the evidence of record is against the Veteran's claim for service connection for PTSD, as he has no current diagnosis of the disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection for an Acquired Psychiatric Disorder (other than PTSD)

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Here, the record reflects competent and credible evidence of a current disability - namely panic disorder without agoraphobia, anxiety disorder and depression.  See March 2011 VA examination; Mercy Medical Group treatment records, January 1990 through March 2007.  

Next, there must be evidence of an in-service injury.  The Veteran has contended that he was verbally harassed by superiors while working aboard the USS Loyalty.  However, this was not corroborated by the Veteran's personnel records or other objective sources.  He later contended that while stationed on board the USS Loyalty, he was subjected to small arms fire when patrolling the coast of Vietnam and that while on one patrol, he saw serviceman being burned alive after napalm exploded.  This incident was not verified.  He also contended that he witnessed a large fire fight while participating in operation MARKET TIME, Task Group 115.  This incident was not verified.  

The Veteran has alternatively contended that his psychiatric disorder is related to a 1969 motorcycle accident and a 1971 attack.  See Veteran's representative statement, April 2010.  An April 1969 service treatment record confirms that the Veteran was in a motorcycle accident.  Further, a December 1970 service treatment record indicates that the Veteran was treated following an attack by four assailants.  The Veteran suffered contusions and abrasions on his face, head and upper extremities.  Therefore, the Board finds that these two incidents have been corroborated and accepts the Veteran's account of an in-service injury.

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current psychiatric disorder is not related to either of his in-service injuries.  

The Veteran was afforded a VA examination in March 2011 where the examiner opined that the Veteran's anxiety episodes and his aversion to going into the city cannot be directly linked to his assault in 1971.  He further opined that it is unlikely that his anxiety symptoms and bad dreams are due to either his head injury in 1971 or to the injury sustained in a motorcycle accident in 1969.  He stated that "[t]he injury in 1971 involved two things, his first having been hit in the head with a bottle and, second, his sliding [onto] the floor from a gurney in the emergency room and hitting his head on the floor."  The examiner opined that the Veteran's anxiety attacks are not associated with any particular image or thought.

The Board has considered the Veteran's assertions that his current psychiatric disability was caused by in-service incidents.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing depression or other psychiatric symptoms, and his assertions in that regard are entitled to some probative weight.  The Board further notes that not all medical conditions require medical expertise to diagnose or otherwise relate to a particular incident.  However, in this case, the disability at issue is a psychiatric disability, involving the complex inner workings of the mind.  This disability is unlike a broken leg or dislocated shoulder, which is readily observable by a lay person.  Given the Veteran's lack of demonstrated medical expertise in psychiatric disabilities, the Board concludes that his statements regarding any such link between the previously mentioned in-service incidents and a current psychiatric disorder are significantly less probative than the conclusions of the March 2011 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also acknowledges that the Veteran has contended that his "PTSD" symptoms have occurred "way before [he] filed [his] claim."  See March 2011 VA examination.  Also, in a January 2009 statement, the Veteran states that he has experienced symptoms for almost 40 years and was not correctly diagnosed until 1989.  In the medical history report of the Veteran's 1968 enlistment examination, the Veteran reported that he had a history of "nervous trouble of any sort."  However, upon examination, the Veteran was found to be in sound condition.  The Veteran's 1972 separation examination did not indicate any psychiatric diagnoses or symptoms.  The earliest evidence of treatment for a psychiatric disorder post-service was in January 1990 - almost 20 years post-service.  The Board finds that the Veteran's statements regarding a continuity of psychiatric symptomatology are not credible.  There is no competent medical evidence that the Veteran complained of or was treated for an acquired psychiatric disorder for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As mentioned, the record does not reflect medical evidence showing any objectively verifiable manifestations of disease of an acquired psychiatric disorder including symptoms associated with psychoses, during the one-year presumptive period after the Veteran's separation from service.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a) (2013).

In sum, the Board concludes that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and panic disorder is denied. 



____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


